113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jerry A. WOODKE, Appellant,v.Patrick CODY, doing business as Hawkeye Manufacturing ofSouth Dakota, Inc., doing business as Truck Trailer Sales ofYankton, Inc.;  Henry J. Petersen, doing business as HawkeyeManufacturing of South Dakota, Inc., doing business as TruckTrailer Sales of Yankton, Inc., Appellees.
No. 96-3600NI.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Filed May 30, 1997.

Appeal from the United States District Court for the Northern District of Iowa.
Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jerry A. Woodke appeals the judgment entered on an adverse jury verdict in his action for breach of a joint venture agreement and for an accounting.  Having searched the record and considered the parties' briefs, we find no merit in Woodke's contentions.


2
The district court's instructions were adequate as given.  Anyway, to the extent that Woodke complains the district court should have given his damage-related instruction, the district court's refusal to give the instruction is harmless because the jury found against Woodke on the merits.


3
We also reject Woodke's contention that the district court abused its discretion in refusing to admit certain documents offered by Woodke.  Woodke testified about the production costs contained in the challenged documents and put other cost-related documents into evidence;  thus, the challenged evidence was merely cumulative of Woodke's testimony and other documentary evidence.


4
Accordingly we affirm the district court.